—In a proceeding pursuant to CPLR article 78 to compel the Town of Brook-haven to disclose certain billing invoices and subpoenas to the petitioner, the Town of Brookhaven appeals, as limited by its brief, from so much of a judgment of the Supreme Court, Suffolk County (Mullen, J.), entered March 28, 1994, as compelled it to disclose the invoices.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The appellant Town has failed to meet its burden of establishing that the requested documents fall within the exemptions to the broad policy favoring disclosure of public records as set forth in Public Officers Law § 84 (see, Matter of Hanig v State of N. Y. Dept, of Motor Vehicles, 79 NY2d 106, 109). Mangano, P. J., O’Brien, Ritter, Pizzuto and Florio, JJ., concur.